Exhibit 10.4

NONCOMPETE AGREEMENT


This Noncompete Agreement (this "Agreement") is entered into as of March 21,
2008, by and among TL ACQUISITION GROUP LLC, a Delaware limited liability
company ("Buyer"), AMERICAN LEISURE EQUITIES CORPORATION D/B/A TRAVELEADERS,
INC., a Florida corporation (the "Seller"), and AMERICAN LEISURE HOLDINGS, INC.,
a Nevada corporation, being the sole shareholder of the Seller ("Shareholder")
(each a "Party" and, collectively, the "Parties").


RECITALS


WHEREAS, concurrent with the execution of this Agreement, the Buyer, Seller and
Shareholder are consummating the transaction contemplated by that certain Asset
Purchase Agreement (the "Purchase Agreement"), dated as of the date hereof,
pursuant to which the Buyer is acquiring substantially all of the non-cash
assets of the Seller.  Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement;


WHEREAS, the "Business" means the business of operating travel agencies, as
conducted by the Seller on the Closing Date;


WHEREAS, the Buyer will be engaged in the Business; and


WHEREAS, as an essential inducement for the Buyer to enter into the Purchase
Agreement, and in consideration of the transactions contemplated by the Purchase
Agreement, the Seller and Shareholder have agreed to the provisions of this
Agreement and to abide by the restrictive covenants contained herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements in the Purchase Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and Shareholder hereby covenant and agree as follows:


1.           Noncompetition and Nonsolicitation.
 
(a)           The Seller acknowledges and agrees with the Buyer that its
services are, and were, unique in nature with respect to the Business and that
the Buyer and its Affiliates would be irreparably damaged if the Seller,
Shareholder or any of their Affiliates were to provide similar services to any
Person (as defined below) competing with the Buyer and its Affiliates or engaged
in a similar business.  During the Noncompete Period (as defined below), none of
the Seller, Shareholder or any of their Affiliates, shall directly or
indirectly, either for itself or for any other Person, permit their name to be
used by or participate in any business or enterprise (including, without
limitation, any division, group or franchise of a larger organization) that
engages or proposes to engage in the Business in the Restricted Territory (as
defined below).  For purposes of this Agreement, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
Person, whether as a sole proprietor, owner, stockholder, partner, member, joint
venturer, creditor or otherwise, or rendering any direct or indirect service or
assistance to any Person (whether as a director, officer, supervisor, employee,
agent, consultant or otherwise).  Nothing herein will prohibit the Seller,
Shareholder or any of their Affiliates from (i) engaging or participating in any
activity that Seller, Shareholder, any of their Affiliates, including, but not
limited to, Hickory Travel Systems, Inc. (“Hickory”) engages or participates in
as of the Closing Date with respect to the business of Hickory, or any other
activity incidental or reasonably related thereto; (ii) engaging or
participating in any activity relating to (or contracting with third parties to
provide any product or service relating to) the marketing, promotion, booking,
ownership or management of any resort property or other destination or providing
services to clients and customers of such properties or destinations;
(iii) providing services at welcome centers in which Seller, Shareholder or any
of their Affiliates now or hereafter holds any direct or indirect interest or to
which it now or hereafter provides management services; (iv) providing travel
services in relation to the sale of, or to holders of, any vacation club
ownership interest, fractional ownership interest, timeshare interest, or
similar interest; or (v) mere passive ownership of not more than five percent
(5%) of the outstanding stock of any class of a publicly held corporation whose
stock is traded on a national securities exchange or in the over-the-counter
market.  As used herein, the phrase “mere passive ownership” shall include
voting or otherwise granting any consents or approvals required to be obtained
from such Person as an owner of stock or other ownership interests in any entity
pursuant to the charter or other organizational documents of such entity, but
shall not include, without limitation, any involvement in the day-to-day
operations of such entity.
 

 
 

--------------------------------------------------------------------------------

 

 
(b)           During the Nonsolicitation Period (as defined below), none of the
Seller, Shareholder and their Affiliates will not directly or indirectly through
another Person: (i) induce or attempt to induce any Customer (as defined below),
supplier, licensee, or other business relation to cease doing business or reduce
its level of business with the Buyer or any of its Affiliates; or (ii) induce or
attempt to induce any (A) Hired Active Employee, (B) individual performing
services as an independent contractor of the Seller on the Closing Date that is
retained on the Closing Date by the Buyer (a “Retained Contractor”), or (C)
employee or individual performing services as an independent contractor of the
Buyer employed or engaged subsequent to the Closing Date to terminate their
employment or performance of services with the Buyer or any of its Affiliates;
provided, however, that the foregoing limitation shall not apply to the
recruitment, solicitation or hiring of any employee or independent contractor if
the employment or provision of services to the Seller, Shareholder or any of
their Affiliates could not be reasonably expected to materially interfere with
the services provided to the Buyer by such employee or independent contractor or
the hiring of any employee who responds to a general solicitation of employment
not specifically directed toward the Buyer's or any of its Affiliates'
employees; or (iv) in any way intentionally interfere with the relationship
between any such Customer, supplier, licensee, employee, independent contractor
or business relation of the Buyer or any of its Affiliates, including, without
limitation, willfully making any intentionally disparaging statements or
communications concerning the Buyer or any of its Affiliates.
 
(c)           Certain capitalized terms as used in this Agreement have the
following definitions:
 
“Affiliate” means, with respect to any Person, a Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  As used in this definition, "control" means possession, direct or
indirect, of the power to direct or cause the direction of management and
policies of a Person, whether through ownership of voting interests, by contract
or otherwise.
 
“Customer” means, any Person (a) which was a customer of the Seller, at any time
during the 12-month period ending on the Closing Date or (b) to whom there
existed an outstanding bid by the Seller on the Closing Date.
 
“Noncompete Period” means the period commencing on the Closing Date and ending
on the date which is five (5) years thereafter.
 
“Nonsolicitation Period” means the period commencing on the Closing Date and
ending on the date which is five (5) years thereafter.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
 
“Restricted Territory” means each state within the United States of America.
 
2.           Stay of Time.  In the event a court of competent jurisdiction or
other entity or person mutually selected by the parties to resolve any dispute
(collectively a “Court”) has determined that the Seller, Shareholder, ALG or any
of their Affiliates have violated the provisions of this Agreement, the running
of the time period of such provisions so violated shall be automatically
suspended as of the date of such violation and shall be extended for the period
of time from the date such violation commenced through the date that the Court
determines that such violation has permanently ceased.
 
3.           Enforcement.
 
(a)           Without limitation, the Parties agree and intend that the
covenants contained in this Agreement shall be deemed to be a series of separate
covenants and agreements, one for each and every county or political subdivision
of each applicable state of the United States with respect to the Restricted
Territory.  It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies of each jurisdiction in which enforcement is
sought.  Accordingly, if, at the time of enforcement of Section 1, a Court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the Parties agree that, to the extent permitted by applicable law, the
maximum period, scope or geographical area reasonable under such circumstances
will be substituted for the Noncompete Period, Nonsolicitation Period, scope or
Restricted Territory.  Furthermore, such substitution will apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Because the Parties agree that money damages would be an
inadequate remedy for any breach of Section 1, in the event of a breach or
threatened breach of Section 1 the Buyer or any of its Subsidiaries or any of
their respective successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any Court for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security).  The
Parties hereby acknowledge and agree that (i) performance of the services of the
Seller and Shareholder hereunder may occur in jurisdictions other than the
jurisdiction whose law the Parties have agreed shall govern the construction,
validity and interpretation of this Agreement, (ii) the law of the State of
Florida shall govern construction, validity and interpretation of this Agreement
to the fullest extent possible, and (iii) Section 1 shall restrict the Seller
and Shareholder only to the extent permitted by applicable law.  The Seller and
Shareholder expressly agree and acknowledge that the covenants of the Seller and
Shareholder contained in Section 1 shall restrict the Seller and Shareholder
only to the extent permitted by applicable law and are (A) reasonably necessary
for the protection of the Buyer's interests, (B) made in consideration of the
benefits derived or to be derived, directly or indirectly, by the Seller and
Shareholder under the Purchase Agreement, and (C) not unduly restrictive upon
the Seller or Shareholder.
 
4.           Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:
 
If to the Buyer:
TL Acquisition Group LLC

 
6442 City West Parkway

 
Minneapolis, MN  55344

 
Attn: Chief Financial Officer

 
Attn: General Counsel
  Facsimile Number: (763) 212-1993         With a copy to: Alexander P. Fraser,
Esq.   Michael H. Altman, Esq.   Michael Best & Friedrich LLP   100 East
Wisconsin Avenue   Milwaukee, WI  53202-4108   Facsimile Number: (414) 277-0656
        If to the Seller and/or the Shareholder:   American Leisure Holdings,
Inc.   2460 Sand Lake Road   Orlando, FL  32809   Attention: Matt Hagler  
Facsimile Number: (407) 251-8455         With a copy to:   Foley & Lardner LLP  
100 N. Tampa St., Suite 2700   Tampa, FL  33602   Attention: Curt P. Creely,
Esq.   Facsimile Number: (813) 221-4210

                                               
or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent.

 
 

--------------------------------------------------------------------------------

 
 
5.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  If, however, any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable by any court of competent jurisdiction, this
Agreement shall be considered divisible and inoperative as to such provision to
the extent it is deemed to be illegal, invalid or unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable by any court of competent jurisdiction, such
illegal, invalid or unenforceable provision shall be replaced with a provision
that is legal, valid and enforceable and that will achieve, to the greatest
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.  Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
all parties hereto.
 
6.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Parties and their respective
heirs, successors and assigns.  No Party may assign its respective rights or
delegate its obligations hereunder without the prior written consent of all of
the other Parties.
 
7.           Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida.
 
8.           Remedies.  Each Party will be entitled to enforce its rights under
this Agreement specifically, to recover damages and costs caused by any breach
of any provision of this Agreement and to exercise all other rights existing in
its favor.  Nothing herein shall prohibit any arbitrator or judicial authority
from awarding attorneys’ fees or costs to a prevailing Party in any arbitration
or other proceeding to the extent that such arbitrator or authority may lawfully
do so.  The Parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of Section 1 of this Agreement and that any Party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.
 
9.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of each of the Parties
hereto, and no course of conduct or failure or delay in enforcing the provisions
of this Agreement will affect the validity, binding effect or enforceability of
this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
10.           Construction.  The language of this Agreement will be construed
simply and according to its fair meaning, and will not be construed for or
against any Party hereto as a result of the source of its draftsmanship.
 
11.           Third Party Beneficiaries.  This Agreement will not confer any
rights or remedies upon any Person other than the Parties hereto and their
respective successors and permitted assigns.
 
12.           Seller's and Shareholder’s Representations.  The Seller and the
Shareholder hereby represent and warrant to the Buyer that (a) the execution,
delivery and performance of this Agreement by the Seller and the Shareholder do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Seller
or the Shareholder are a party or by which they are bound, (b) the Seller and
the Shareholder are not parties to, or bound by, any employment agreement,
noncompete agreement or confidentiality agreement with any other Person that
shall conflict with, breach or violate the terms of this Agreement, and (c) upon
the execution and delivery of this Agreement by the Parties and assuming due
execution and delivery of this Agreement by the Buyer, this Agreement shall be
the valid and binding obligation of the Seller and the Shareholder, enforceable
in accordance with its terms, except as such enforcement may be limited by or
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
 
13.           Facsimiles and Counterparts.  Facsimile transmission of any signed
original document and/or retransmission of any signed facsimile transmission
will be deemed the same as delivery of an original.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
TL ACQUISITION GROUP LLC
 
 
By:  /s/ Nicholas C. Bluhm,
Sr.                                                                
Name: Nicholas C. Bluhm, Sr.
Title: Secretary and Treasurer
 
AMERICAN LEISURE EQUITIES CORPORATION d/b/a TRAVELEADERS, INC.
 
 
By:  /s/ Malcolm J.
Wright                                                                
Name: Malcolm J. Wright
Title: Chief Executive Officer
 
AMERICAN LEISURE HOLDINGS, INC.
 
 
By:  Malcolm J.
Wright                                                             
Name:  Malcolm J. Wright
Title: Chief Executive Officer
 
   




 
 

--------------------------------------------------------------------------------

 
